Title: From James Madison to Louis-André Pichon, 9 July 1803
From: Madison, James
To: Pichon, Louis-André


Sir
Department of State July 9th. 1803.
In addition to what I had the honor formerly to communicate to you, respecting the steps taken on the complaint against the Captain of the British frigate Boston, for an outrage committed, in Hampton Roads, upon the French vessel called the Ann, I have now to observe, that the material facts of the case having been ascertained thro’ the Collector at Norfolk, a representation has been made to the British Government, respecting it, from which ought to be expected both a proper animadversion upon the conduct of the Captain of the Boston in this instance, and preventive measures against the repetition of such acts of disrespect to the territorial sovereignty of the United States. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (AAE: Political Correspondence, U.S., 56:29). Tr in French.



   
   For details of the case, see Pichon to JM, 18 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:533–34).



   
   See JM to Edward Thornton, 1 June 1803.


